Citation Nr: 1019939	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman


INTRODUCTION

The Veteran had active military service from August 1991 to 
March 1994.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 2005 rating decision of the Regional 
Office (RO) in Denver, Colorado that denied service 
connection for a low back disability.

This matter was remanded in March 2009 for additional 
development, which has been completed.


FINDING OF FACT

The evidence does not show a current back disability.


CONCLUSION OF LAW

Service connection for a back disability is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back 
disability.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a) (2009).  In addition, certain chronic 
diseases may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In her initial claim, dated May 2003, the Veteran indicated 
that she injured her low back while working as a medic at the 
Eisenhower Army Medical Center.  She stated that she was 
helping a patient get out of bed when her injury occurred and 
that her condition has continued to worsen over time.  
Similarly, in her August 2003 statement, the Veteran stated 
that she sustained the low back injury after being ordered to 
assist a patient.  She said that she told her superior that 
the patient was combative and did not follow instructions but 
that her superior ordered her to assist the patient despite 
her concerns.  She said that the patient grabbed the 
Veteran's arm to pull herself out of bed, causing the 
Veteran's back to pop.  She said she sought treatment for her 
back the next day.  She further stated that the injury has 
caused her pain on a regular basis and has caused her to miss 
work.

The Board reviewed the Veteran's service treatment records 
(STRs); however, the records fail to indicate complaints or 
diagnosis of a back disability during service.  VA also 
obtained records from Eisenhower Army Medical Center which 
are dated during the Veteran's period of active service.  
These records also fail to show complaint or treatment of a 
back disability.

The first medical evidence of a low back disability is 
contained in the VA outpatient treatment records.  A record 
dated April 2001 shows that the Veteran sought treatment for 
low back pain.  The diagnosis was lumbar strain.  About 15 
days later the Veteran had a follow-up appointment for her 
lumbar strain.  The medical provider indicated that the 
lumbar strain had resolved, providing evidence against this 
claim.  

A VA treatment record dated May 2001 shows complaint of 
chronic low back pain.  The etiology of the back pain was not 
discussed.

A February 2004 VA treatment record indicates that the 
Veteran's boyfriend grabbed her by the throat and pushed her 
down.  The incident caused slight thoracic tenderness, but no 
neck or low back pain.  In fact, the examination showed no 
lumbar tenderness.  No other medical records indicate 
treatment for back pain or a back disability, weighing 
against the claim.

Unfortunately, the Board finds that the evidence fails to 
show evidence of a current disability.  Without a current 
disability, service connection cannot be granted.  While 
there are indications of back strain at times, the condition 
appears to have resolved.  Simply stated, the most probative 
evidence in this case supports a finding that the Veteran 
does not have a chronic back disability at this time, 
outweighing her statements to the VA of such a problem at 
this time.  

However, even assuming that the Veteran has a current 
disability at this time, the evidence fails to support a 
finding that her alleged back disability was caused by, or 
had onset during, her active service.  As noted above, the 
evidence shows no injury during service.  The medical 
evidence shows that the Veteran was first treated for a back 
injury in April 2001, more than seven years after separation 
from service, which weighs against her claim.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service- connection is warranted, including 
a lengthy period of absence of complaints).

The Board also considered the Veteran's statements.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the Veteran was a medic during 
service and that she is competent to report her current back 
pain and injuries during service.  However, the medical 
evidence weighs against her statements.  First, the evidence 
fails to show a current disability.  Second, as noted above, 
the Veteran indicated that she was treated during service for 
her back injury; however, STRs, including records from the 
Eisenhower Army Medical Center, fail to indicate treatment or 
complaint of back injuries during service.  The first medical 
evidence of a back problem is dated April 2001, over seven 
years after the Veteran separated from service, and fails to 
relate the acute injury to the Veteran's active service, 
weighing against her claim, providing factual evidence 
against this case. 

Accordingly, the Board finds that service connection for a 
back disability is not warranted.  The medical records show 
no indication of a current disability and assuming that the 
Veteran has a current disability, STRs fail to show treatment 
or injury during service and records dated subsequent to 
service fail to relate any back injury to her active service.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim, 
therefore, is denied.


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In this case, although the notice provided 
before the initial rating decision did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2003 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination is not warranted because the 
evidence fails to show the existence of a current back 
disability.  Further, assuming that the Veteran has a current 
disability, the STRs and medical records from Eisenhower Army 
Medical Center fail to show treatment or complaint of a back 
disability in service and records dated subsequent to service 
show acute injuries with no nexus to service.  Simply, there 
is no evidence to indicate that there "may" be a nexus 
between the alleged current disability and service.  
Therefore, a VA examination is not warranted in this case.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from Eisenhower Army Medical 
Center.  The Veteran has submitted statements.  A review of 
the record does not otherwise indicate any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


